     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

          MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


CLAUDIA VALDEZ-GOMEZ,                  )
                                       )
     Petitioner,                       )
                                       )           CIVIL ACTION NO.
     v.                                )             1:16cv757-MHT
                                       )                 (WO)
UNITED STATES OF AMERICA,              )
                                       )
     Respondent.                       )

                                 OPINION

      Pursuant to 28 U.S.C. § 2255, petitioner, a federal

inmate, filed this lawsuit seeking habeas relief.                      This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the petition

be    denied.           There    are        no     objections    to     the

recommendation.          After    an       independent    and   de     novo

review      of   the   record,   the       court    concludes   that    the

magistrate judge’s recommendation should be adopted.

      An appropriate judgment will be entered.

      DONE, this the 17th day of October, 2018.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
